DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 9, and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 7, “the valve body” lacks clear antecedent basis in the claims.
Claim 9 recites, “an average particle size of impurities.”  It is unclear what the impurities are and what the average size of the impurities is.
In claim 11, “the another side” lacks clear antecedent basis in the claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 (as understood) are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shost (US Patent Number 6,463,951).
Re claim 1, Shost discloses an electromagnetic valve that is able to open and close a first flow path comprising an opening part (20, 18) opened on one side in a predetermined direction, the electromagnetic valve comprising: a mover (16, 52) that is able to move in the predetermined direction, wherein the mover comprises a valve body part (16, 52) that is able to open and close the opening part, the valve body comprises a valve body base part (16) comprising a large diameter part (the majority of the plunger) and a small diameter part (the portion that ref. no. 52 surrounds) that has an outer diameter smaller than an outer diameter of the large diameter part and is continuous with the large diameter part on another side in the predetermined direction via a step difference; and an annular elastic body (52, note the hatching indicating an elastic material) having an annular shape surrounding the small diameter part and attached to the valve body base part, the small diameter part comprises a flange part (the flange portion of ref. no. 16 closest to valve seat 18) projecting outward in a radial direction, the annular elastic body comprises a first contact surface that comes into contact with a surface of the flange part on the one side in the predetermined direction; a second contact surface that is in an annular shape and comes into contact with a step difference surface in the step difference facing the another side in the predetermined direction; and a sealing projecting part (the distal end of 52 that comes in 


    PNG
    media_image1.png
    674
    638
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    587
    781
    media_image2.png
    Greyscale


Re claim 2, Shost discloses the electromagnetic valve according to claim 1, wherein the sealing projecting part is entirely superimposed on the second contact surface and the step difference surface when seen in the predetermined direction (see Fig. 3A). 
Re claim 3, Shost discloses the electromagnetic valve according to claim 1, wherein the sealing projecting part has a thickness in the radial direction decreasing toward the peripheral edge part of the opening part in the predetermined direction. 
Re claim 4, Shost discloses the electromagnetic valve according to claim 1, wherein the small diameter part comprises a root part that is continuous with the large diameter part; and a coupling part that has an outer diameter smaller than an outer diameter of the root part and an outer diameter of the flange part and connects the root part to the flange part in the . 

Claims 7 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gardner (US Patent Number 2,543,010).
Re claim 7, Gardner discloses a valve device comprising: a fluid member (10) that comprises a first flow path (16); and an electromagnetic valve that comprises a mover (70, 72, 30) movable in a predetermined direction and is able to open and close the first flow path, wherein the first flow path comprises an opening part that is opened on one side in the predetermined direction, the mover comprises a valve body part that is able to open and close the opening part and a ventilation hole (74, 76) that communicates with an inside of the electromagnetic valve from one side to another side in an axial direction, the fluid member comprises a valve chamber into which the valve body part is inserted, the electromagnetic valve comprises a blocking part (the bottom of sleeve 34) that separates the valve chamber in the axial direction, the ventilation hole comprises an outer opening (end of 76) that is opened outward in a radial direction, and the outer opening is located on one side in the axial direction beyond the blocking part when the opening part is in an opened state (i.e. above the bottom of sleeve 34 when the valve is open). 
Re claim 13, Gardner discloses the valve device according to claim 7, wherein the flow path member comprises a second flow path that communicates with the valve chamber, the first .

Claims 7, 12, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kanda et alia (US Patent Number 5,607,137), hereinafter “Kanda”.
Re claim 7, Kanda discloses a valve device comprising: a fluid member that comprises a first flow path (20); and an electromagnetic valve that comprises a mover (30, 24) movable in a predetermined direction and is able to open and close the first flow path (position between Figs. 1 and 2 referenced in col. 3, lines 25-28), wherein the first flow path comprises an opening part that is opened on one side in the predetermined direction, the mover comprises a valve body part that is able to open and close the opening part and a ventilation hole (28, 40) that communicates with an inside of the electromagnetic valve from one side to another side in an axial direction, the fluid member comprises a valve chamber into which the valve body part is inserted, the electromagnetic valve comprises a blocking part (the portion of body 12 closest to armature 30) that separates the valve chamber in the axial direction, the ventilation hole comprises an outer opening (40) that is opened outward in a radial direction, and the outer opening is located on one side in the axial direction beyond the blocking part when the opening part is in an opened state (see Fig. 1). 
Re claim 12, Kanda discloses the valve device according to claim 7, wherein the electromagnetic valve comprises an elastic member (34) that applies an elastic force in the predetermined direction to the mover, the elastic member is disposed inside the electromagnetic 
Re claim 13, Kanda discloses the valve device according to claim 7, wherein the flow path member comprises a second flow path that communicates with the valve chamber, the first flow path is a flow path, which communicates with the valve chamber via the opening part, through which a fluid flowing into the valve chamber passes, and the second flow path is a flow path through which the fluid flowing into the valve chamber via the first flow path flows out (in other words, there is an outlet 36).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim 9 (as understood) is rejected under 35 U.S.C. 103 as being unpatentable over Gardner or Kanda.
Gardner or Kanda discloses the valve device according to claim 7.  The scope of the claim is unclear but appears to be directed to a difference between an inner diameter of the through-hole and an outer diameter of the mover (i.e. a gap between the two) is smaller than an average particle size of impurities. In other words, impurities that are smaller than the average impurity could pass between the two, while those larger would not pass through.  While the references are silent as to this aspect, the examiner takes official notice that sizing a gap so that at least some of the impurities do not pass through is old and well known in the art to prevent some impurities in the region to one side of the armature.

Allowable Subject Matter
Claims 8 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 5, 6, and 11 may be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims (depending on the nature of the amendment).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric Keasel whose telephone number is (571) 272-4929.  The examiner can normally be reached on Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Kenneth Rinehart, Mary McManmon, and Craig Schneider can be reached on 571-272-4881, 571-272-6007, and 571-272-3607, respectively.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC KEASEL/Primary Examiner, Art Unit 3753